Title: From George Washington to William Greene, 7 August 1781
From: Washington, George
To: Greene, William


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 7th Augt 1781.
                        
                        His Excellency Count de Rochambeau informs me that he has received letters from Brigr General de Choissy
                            acquainting him that the tour of duty of that Class of your Militia which was sent upon the Island has either expired or
                            is very near expiring, and that he understands no others are to be furnished to replace them—I cannot but think that Mr
                            de Choissy has been misinformed as to the latter circumstance, but lest such an Idea may have been entertained, I beg
                            leave to represent to your Excellency the dangerous consequences which might ensue from an adherence to it.
                        The very valuable Fleet of our Allies has been left by them in an exposed situation upon a promise made on
                            our part that we would keep up one thousand Militia at least to act in conjunction with the French Forces under the
                            command of Mr de Choissy—One half of this number I allotted to you and the other to Massachusetts, and I imagined your
                            quota would have been readily and chearfully furnished, as they were, to act in defence of their our States, and as they were, in consequence of their being employed at home,
                            releived from the expence—fatigue and other inconveniencies of marching to join this Army.
                        It is reported in New York, perhaps not without foundation, that Rodneys fleet may be expected upon this
                            Coast—in such case we may suppose that the Count de Grasse would follow him: But can we say which would arrive first. If
                            it should be Rodney and he should learn that Count de Barras is not covered by a force upon land, would he not probably
                            make use of his superiority to demolish him. The consequences of such a stroke your Excellency can better conceive than I
                            can describe.
                        In addition to the above I would further inform you that the Enemy are about recalling part of their troops
                            from Virginia—Their general intention is, I make little doubt, to reinforce New York, but they might be used to improve
                            the oppertunity of striking at the Fleet in the Harbour of New port, should we give them an opening.
                        I am convinced I need bring no further Arguments to convince your Excellency that we are bound by interest
                            and honor to keep up the stipulated number of Men, more especially at this critical moment, and I have a full dependance
                            that you will not only take measures to releive the first Class by an equal number but that you will hold the remainder
                            ready should circumstances render them necessary—I have lately written to Govr Hancock upon the subject of keeping up the
                            Massachusetts quota. I have the honor to be with great Respect Your Excellency’s Most obt and humble servt
                        